Title: To George Washington from Jonathan R. Wilmer, 23 July 1798
From: Wilmer, Jonathan R.
To: Washington, George



Sir,
Annapolis [Md.] July 23d [17]98

In addressing you on a subject extremely interesting to my feelings, I experience those sensations, which flow from, and are incidental to the occasion. Observing that you have again determined to forgo the pleasing endearments of domestic retirement, and aid the interest and ⟨illegible⟩ of your Country by taking the Command

of it’s Army; I have suggested to myself the liberty of being a Candidate for the Appointment of one of your Aids.
In making the present application; I am actuated by an assurance from every principle that has hitherto characterised your conduct, that merit alone will give a cast to the seats of preference. If, Sir, a recommendation from the Executives, confirmed by the opinion of the most respectable Citizens of this State, relative to my character, education, deportment, and competency will operate on your mind; I can without difficulty procure the most flattering testimonials.
No doubt, many persons whose wealth can maintain them without any compensation from Government will be ambitious of the Station. I confess my fortune is too circumscribed to tender my voluntary services. My reason for not soliciting an active command proceeds from a wish to fill such a situation as would not entirely interrupt the progress of my professional information. I now have the honor of composing part of the Executive of this State. But I consider that every young American ought to contribute his personal exertions, and not remain as idle spectator in the civil department during the approaching conflict.
I feel an auspicious hope, that the energy of our measures will convince France, that altho’ a few deluded persons, who are indebted to confusion and unsettled times for their consequence, may foster the spirit of faction; still the people of America are resolved to support their happy Government and it’s virtuous administration. When I speak of the people of America, I recognize that class of Citizens, whose talents, virtues and love of temperate liberty are calculated to give importance to social order.
May I, Sir, indulge the expextation of hearing from you. If you will rest the fate of my application on the approving language of Maryland; I will immediately resort to the most satisfactory credentials. I have the Honor to be with the highest sense of respect & regard Yr most obt Servt

Jona. R. Wilmer

